UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1375


BOBBY CHEN,

                 Plaintiff – Appellant,

          v.

MAYOR & CITY COUNCIL OF BALTIMORE; MICHAEL BRAVERMAN,
Department   of   Housing   and  Community  Development   of
Baltimore City; JEROME J. DORICH, JR., Department of
Housing and Community Development of Baltimore City;
WILLIAM   BOLDEN,   Department  of  Housing  and   Community
Development of Baltimore City; P&J CONTRACTING COMPANY,
INC.,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:11-cv-03227-GLR)


Submitted:    November 4, 2013             Decided:   November 12, 2013


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Chen, Appellant Pro Se. Adam S. Levine, Steven John
Potter, BALTIMORE CITY LAW DEPARTMENT, Baltimore, Maryland;
Kristen Nichole Nesbitt, GOODELL DEVRIES LEECH & DANN, LLP,
Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Bobby     Chen     appeals       the    district      court’s    order

dismissing the complaint in this action for failure to effect

service of process.             We have reviewed the record and find no

reversible error.          Accordingly, we affirm for the reasons stated

by   the     district     court.     Chen      v.    Mayor   &   City   Council     of

Baltimore, No. 1:11-cv-03227-GLR (D. Md. Feb. 22, 2013).                            We

deny   the    motion      for   appointment     of    counsel,      grant   leave   to

proceed      in   forma    pauperis,   and      dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                            AFFIRMED




                                           3